DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 09/02/2022.
Claims 1-20 and 22-23 remain pending in the application with claims 1-14 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleereman et al. (US 2011/0100436) in view of Gmundner (US 2015/0083191).
Addressing claim 15, Cleereman discloses a system (fig. 6), comprising:
	a first photovoltaic module portion (the PV module portion on the left side) and a second photovoltaic module portion (the PV module on the right side), each of the first and second photovoltaic module portions (figs. 1-3) includes
a first end (the right end), a second end (the left end) opposite the first end, a first side (the top side) extending from the first end to the second end, a second side (the bottom side) opposite the first side and extending from the first end to the second end, a first surface (upper surface 102) and a second surface (lower surface 104) opposite the first surface;
at least one solar cell 110 [0036];
an encapsulant (124+126 shown in fig. 3 and described in paragraph [0039-0040] encapsulating the at least one solar cell (figs. 3 and 4F),
wherein the encapsulant includes a first surface and a second surface opposite the first surface of the encapsulant (fig. 4F);
			a frontsheet 122 juxtaposed with the first surface of the encapsulant, and
			a backsheet 130 juxtaposed with the second surface of the encapsulant;
a first electrical bussing portion (bussing portion 142 close to the right end in fig. 2 and connected to the terminal 146) located proximate to the first end of the first photovoltaic module portion and extending proximate the first side of the first photovoltaic module portion to proximate the second side of the first photovoltaic module portion (fig. 2 shows the first bussing portion extends along the first end from the first side to the second side);
a second electrical bussing portion (bussing portion 142 close to the left end in fig. 2 and connected to terminal 148) located proximate to the second end of the second photovoltaic module portion and extending proximate the first side of the second photovoltaic module portion to proximate the second side of the second photovoltaic module portion (fig. 2);
a third electrical bussing portion 150 extending along the first side of the first photovoltaic module portion (fig. 2), the third bussing portion extending between the first and second ends of the first photovoltaic module portion;
a fourth electrical bussing portion 150 extending along the first side of the second photovoltaic module portion, the fourth bussing portion extending between the first and second ends of the second photovoltaic module portion (fig. 2);
a first bridge (please see annotated fig. 2 below):
electrically connecting the first electrical bussing portion of the first photovoltaic module portion and the second electrical bussing portion of the second photovoltaic module portion (figs. 5D, 5E and 6 implicitly show the first bridge electrically connecting the first bussing portion of the first PV module portion and the second bussing portion of the second PV module portion); and
encapsulated by the encapsulant that also encapsulates the at least one solar cell of the first and second photovoltaic module portions (Cleereman implicitly discloses the limitation because fig. 2 shows the first bridge includes a section that extends between right edge of the solar cell string to beyond the right end of the assembly; fig. 3 shows the encapsulant 124+126 extends beyond the right edge of the solar cell strings and to the right edge of the assembly and fig. 4F shows the encapsulant extends beyond the top edge of the solar cell strings to define the top edge of the assembly; therefore, it is implicitly disclosed by Cleereman that the encapsulant extends beyond the top edge and the right end of the solar cell strings along the directions at which the first bridge extends in fig. 2 and encapsulates the first bridge); and
a second bridge (please see annotated fig. 2 below);
electrically connecting the third electrical bussing portion of the first photovoltaic module portion and the fourth electrical bussing portion of the second photovoltaic module portion (figs. 5D, 5E and 6 implicitly disclose the second bridge electrically connecting the third and fourth bussing portions); and
encapsulated by the encapsulant that also encapsulates the at least one solar cell of the first and second photovoltaic module portions and the first bridge (Cleereman implicitly discloses the claimed limitation for the same reason stated above regarding the encapsulant also encapsulates the first bridge).	

    PNG
    media_image1.png
    252
    639
    media_image1.png
    Greyscale

Cleereman further discloses the PV device is installed on a building structure and is flexible for conforming to the irregular contour of the building structure and the connector between the PV module portion is embedded [0013].

Cleereman is silent regarding the first and second encapsulated bridges are configured to bend so as to result in the first and second photovoltaic modules folding relative to each other.

Gmundner discloses electrical bridge between two PV module portions (please see annotated fig. 1 below), with some portions are embedded within the encapsulant that encapsulates the first and second photovoltaic modules (fig. 1).  The embedded flexible electrical bridge is designed to adapt to the contour of the surface on which the PV module portions are installed [0007] as well as allowing the first and second PV module portions to be folded along the line between the PV modules through which the bridge extend to save space during transportation [0007].

    PNG
    media_image2.png
    243
    725
    media_image2.png
    Greyscale


At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the electrical bridges between the PV module potions of Cleereman to be flexible and embedded in the encapsulant that encapsulates the first and second PV module portions as disclosed by Gmundner in order for PV module portions along with the associated electrical bridges to conform to uneven surface of the surface on which they are installed as well as allowing the PV module portions to be folded during transportation and easy deployment (Gmundner, [0007]).

Addressing claim 22, in the modified system of Cleereman in view of Gmundner, the portion of the substrate 4 covering the lower surface of the bridge between the PV module portions disclosed in fig. 1 of Gmundner corresponds to the claimed side flap located at the second end of the second photovoltaic module portion.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleereman et al. (US 2011/0100436) in view of Gmundner (US 2015/0083191) as applied to claims 15 and 22 above, and further in view of Huang et al. (US 2016/0276508) and Pfeiffer (EP1837162 with provided machine English translation).
Addressing claim 16, Cleereman and Gmundner are silent regarding the limitation of current claim.

Huang discloses disposing thermoplastic polyolefin sealant [0016] between adjacent photovoltaic module portions to prevent moisture permeation.

Pfeiffer discloses using ultrasonic welding for bonding thermoplastic polyolefin material (title, [0008-0010]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Cleereman in view of Gmundner with the thermoplastic polyolefin sealant between the adjacent photovoltaic module portions disclosed by Huang and the ultrasonic welding procedure of Pfeiffer in order to dispose the thermoplastic polyolefin sealant between adjacent photovoltaic module portions to protect the photovoltaic module portions against moisture and mechanical force (Huang, [0016]).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleereman et al. (US 2011/0100436) in view of Gmundner (US 2015/0083191) as applied to claims 15 and 22 above, and further in view of Huang et al. (US 2016/0276508) and Izumi et al. (JP2017027735 with provided machine English translation).
Addressing claims 17-18, Cleereman and Gmundner are silent regarding the limitation of current claims.

Huang discloses disposing thermoplastic polyolefin sealant [0016] between adjacent photovoltaic module portions to prevent moisture permeation.

Izumi discloses heat welding the thermoplastic polyolefin material to the resin layer [0029-0030].  Heat welding disclosed by Izumi is the equivalence to thermal bonding of claim 18 and heat welding of claim 17.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Cleereman in view of Gmundner with the thermoplastic polyolefin sealant between the adjacent photovoltaic module portions disclosed by Huang and the heat welding procedure of Izumi in order to dispose the thermoplastic polyolefin sealant between adjacent photovoltaic module portions to protect the photovoltaic module portions against moisture and mechanical force (Huang, [0016]).

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleereman et al. (US 2011/0100436) in view of Gmundner (US 2015/0083191) as applied to claims 15 and 22 above, and further in view of Huang et al. (US 2016/0276508).
Addressing claims 18-20, Cleereman and Gmundner are silent regarding the limitation of current claims.

Huang discloses disposing thermoplastic sealant 160 between adjacent photovoltaic module portions to protect the photovoltaic modules against moisture and mechanical force [0016].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Cleereman in view of Gmundner with the thermoplastic sealant between adjacent photovoltaic module portions as disclosed by Huang in order to protect the photovoltaic module portions against moisture and mechanical force (Huang, [0016]).  The thermoplastic resin corresponds to the claimed adhesive tape of claims 19-20 and thermal bond of claim 18 because the thermoplastic resin has to be melted via heat to be disposed between the adjacent photovoltaic module portions.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleereman et al. (US 2011/0100436) in view of Gmundner (US 2015/0083191) as applied to claims 15 and 22 above, and further in view of Ping et al. (US CN202797031 with provide machine English translation).
Addressing claim 23, Gmundner discloses power optimizer 16 to optimize the energy output of the PV module portion [0029].

Cleereman and Gmundner are silent regarding a junction box electrically connected to the power optimizer.

Ping discloses a connection box that includes a power optimizer 4 [0013] for photovoltaic system.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Cleereman in view of Gmundner with the junction electrically connected to the power optimizer of Ping in order to obtain the advantages of smooth manufacturing process with reduced cost and reducing the power judgement loss of the component (Ping, [0010]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-20 and 22-23 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        09/08/2022